

116 HR 5319 IH: Native American Housing Assistance and Self-Determination Reauthorization Act of 2019
U.S. House of Representatives
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5319IN THE HOUSE OF REPRESENTATIVESDecember 5, 2019Mr. Heck (for himself, Mr. Tipton, Mr. Luján, Mr. Cole, Ms. Haaland, Mr. Young, Ms. Moore, and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo reauthorize the Native American Housing Assistance and Self-Determination Act of 1996, and for
			 other purposes.
	
		1.Short title; table of contents; references
 (a)Short titleThis Act may be cited as the Native American Housing Assistance and Self-Determination Reauthorization Act of 2019. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents; references.
					Sec. 2. Office of Native American Programs.
					Title I—BLOCK GRANTS AND GRANT REQUIREMENTS
					Sec. 101. Block grants.
					Sec. 102. Recommendations regarding exceptions to annual Indian housing plan requirement.
					Sec. 103. Environmental review.
					Sec. 104. Deadline for action on request for approval regarding exceeding TDC maximum cost for
			 project.
					Title II—AFFORDABLE HOUSING ACTIVITIES
					Sec. 201. National objectives and eligible families.
					Sec. 202. Homeownership or lease-to-own low-income requirement and income targeting.
					Sec. 203. Lease requirements and tenant selection.
					Sec. 204. Tribal coordination of agency funding.
					Sec. 205. Exception to maximum total development cost for energy efficient housing.
					Title III—ALLOCATION OF GRANT AMOUNTS
					Sec. 301. Authorization of appropriations.
					Sec. 302. Effect of undisbursed block grant amounts on annual allocations.
					Title IV—AUDITS AND REPORTS
					Sec. 401. Review and audit by Secretary.
					Sec. 402. Reports to Congress.
					Title V—OTHER HOUSING ASSISTANCE FOR NATIVE AMERICANS
					Sec. 501. HUD–Veterans Affair Supportive Housing program for Native American veterans.
					Sec. 502. Loan guarantees for Indian housing.
					Sec. 503. Set-aside of USDA rural housing funding for Indian tribes.
					Sec. 504. Indian tribe eligibility for HUD housing counseling.
					Sec. 505. Competitive grants.
					Title VI—MISCELLANEOUS
					Sec. 601. Lands Title Report Commission.
					Sec. 602. Leasehold interest in trust or restricted lands for housing purposes.
					Sec. 603. Exemption for Indian tribes from national flood insurance program participation
			 requirement.
					Sec. 604. Clerical amendment.
					Title VII—HOUSING FOR NATIVE HAWAIIANS
					Sec. 701. Reauthorization of Native Hawaiian Homeownership Act.
					Sec. 702. Reauthorization of loan guarantees for Native Hawaiian housing.
				
 (c)ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.).
			2.Office of Native American Programs
 (a)EstablishmentSection 4 of the Department of Housing and Urban Development Act (42 U.S.C. 3533) is amended— (1)in subsection (a)(1), by striking 7 Assistant Secretaries and inserting 8 Assistant Secretaries; and
 (2)by adding at the end the following new subsection:  (i)Office of Native American Programs (1)EstablishmentThere is established, in the Department, the Office of Native American Programs.
 (2)HeadThe head of the Office of Native American Programs shall be one of the Assistant Secretaries appointed pursuant to subsection (a)(1)..
 (b)Pay rateSection 5315 of title 5, United States Code is amended, in the item relating to Assistant Secretaries of Housing and Urban Development, by striking (8) and inserting (9).
			IBLOCK GRANTS AND GRANT REQUIREMENTS
 101.Block grantsSection 101 (25 U.S.C. 4111) is amended— (1)in subsection (c), by adding after the period at the end the following: The Secretary shall act upon a waiver request submitted under this subsection by a recipient within 60 days after receipt of such request.; and
 (2)in subsection (k), by striking 1 and inserting an. 102.Recommendations regarding exceptions to annual Indian housing plan requirementNot later than the expiration of the 120-day period beginning on the date of the enactment of this Act and after consultation with Indian tribes, tribally designated housing entities, and other interested parties, the Secretary of Housing and Urban Development shall submit to the Congress recommendations for standards and procedures for waiver of, or alternative requirements (which may include multi-year housing plans) for, the requirement under section 102(a) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4112(a)) for annual submission of one-year housing plans for an Indian tribe. Such recommendations shall include a description of any legislative and regulatory changes necessary to implement such recommendations.
 103.Environmental reviewSection 105 (25 U.S.C. 4115) is amended— (1)in subsection (d)—
 (A)in the matter preceding paragraph (1), by striking may and inserting shall; and (B)by adding after and below paragraph (4) the following:
						
							The Secretary shall act upon a waiver request submitted under this subsection by a recipient within
			 60 days after receipt of such request.; and
 (2)by adding at the end the following new subsection:  (e)Consolidation of environmental review requirementsIf a recipient is using one or more sources of Federal funds in addition to grant amounts under this Act in carrying out a project that qualifies as an affordable housing activity under section 202, such other sources of Federal funds do not exceed 49 percent of the total cost of the project, and the recipient’s tribe has assumed all of the responsibilities for environmental review, decisionmaking, and action pursuant to this section, the tribe’s compliance with the review requirements under this section and the National Environmental Policy Act of 1969 with regard to such project shall be deemed to fully comply with and discharge any applicable environmental review requirements that might apply to Federal agencies with respect to the use of such additional Federal funding sources for that project..
				104.Deadline for action on request for approval regarding exceeding TDC maximum cost for project
 (a)ApprovalSection 103 (25 U.S.C. 4113) is amended by adding at the end the following new subsection:  (f)Deadline for action on request To exceed TDC maximumA request for approval by the Secretary of Housing and Urban Development to exceed by more than 10 percent the total development cost maximum cost for a project shall be approved or denied during the 60-day period that begins on the date that the Secretary receives the request..
 (b)DefinitionSection 4 (25 U.S.C. 4103) is amended— (1)by redesignating paragraph (22) as paragraph (23); and
 (2)by inserting after paragraph (21) the following new paragraph:  (22)Total development costThe term total development cost means, with respect to a housing project, the sum of all costs for the project, including all undertakings necessary for administration, planning, site acquisition, demolition, construction or equipment and financing (including payment of carrying charges), and for otherwise carrying out the development of the project, excluding off-site water and sewer. The total development cost amounts shall be based on a moderately designed house and determined by averaging the current construction costs as listed in not less than two nationally recognized residential construction cost indices..
					IIAFFORDABLE HOUSING ACTIVITIES
 201.National objectives and eligible familiesThe second paragraph (6) of section 201(b) (25 U.S.C. 4131(b)(6); relating to exemption) is amended—
 (1)by striking 1964 and and inserting 1964,; and (2)by inserting after 1968 the following: , and section 3 of the Housing and Urban Development Act of 1968.
 202.Homeownership or lease-to-own low-income requirement and income targetingSection 205 (25 U.S.C. 4135) is amended— (1)in subsection (a)(1)—
 (A)in subparagraph (C), by striking and at the end; and (B)by adding at the end the following new subparagraph:
						
 (E)notwithstanding any other provision of this paragraph, in the case of rental housing that is made available to a current rental family for conversion to a homebuyer or a lease-purchase unit, that the current rental family can purchase through a contract of sale, lease-purchase agreement, or any other sales agreement, is made available for purchase only by the current rental family, if the rental family was a low-income family at the time of their initial occupancy of such unit; and; and
 (2)in subsection (c), by adding after the period at the end the following: The provisions of such paragraph regarding binding commitments for the remaining useful life of the property shall not apply to improvements of privately owned homes if the cost of such improvements do not exceed 10 percent of the maximum total development cost for such home..
 203.Lease requirements and tenant selectionSection 207 (25 U.S.C. 4137) is amended by adding at the end the following new subsection:  (c)Notice of terminationNotwithstanding any other provision of law, the owner or manager of rental housing that is assisted in part with amounts provided under this Act and in part with one or more other sources of Federal funds shall only utilize leases that require a notice period for the termination of the lease pursuant to subsection (a)(3)..
			204.Tribal coordination of agency funding
 (a)In GeneralSubtitle A of title II (25 U.S.C. 4131 et seq.) is amended by adding at the end the following new section:
					
 211.IHS sanitation facilities constructionNotwithstanding any other provision of law, a recipient authorized to receive funding under this Act may, in its discretion, use funding from the Indian Health Service of the Department of Health and Human Services for construction of sanitation facilities for housing construction and renovation projects that are funded in part by funds provided under this Act..
 (b)Clerical AmendmentThe table of contents in section 1(b) is amended by inserting after the item relating to section 210 the following new item:
					
						
							Sec. 211. IHS sanitation facilities construction.
 205.Exception to maximum total development cost for energy efficient housingSection 103 (25 U.S.C. 4113) is amended by adding at the end the following new subsection:  (g)Exception to maximum total development cost for energy efficient housingThe Secretary shall approve a request to exceed the total development cost maximum cost for a project to the extent that such exception is necessary to provide energy efficiency upgrades for the project and the cost of such upgrades does not exceed the average cost of such upgrades in the area in which the project is located..
			IIIALLOCATION OF GRANT AMOUNTS
 301.Authorization of appropriationsSection 108 (25 U.S.C. 4117) is amended to read as follows:  108.Authorization of appropriationsThere is authorized to be appropriated for grants under this title—
 (1)$680,000,000 for fiscal year 2020; (2)$713,000,000 for fiscal year 2021;
 (3)$747,000,000 for fiscal year 2022; (4)$783,000,000 for fiscal year 2023; and
 (5)$820,000,000 for fiscal year 2024.. 302.Effect of undisbursed block grant amounts on annual allocations (a)In GeneralTitle III (25 U.S.C. 4151 et seq.) is amended by adding at the end the following new section:
					
						303.Effect of undisbursed grant amounts on annual allocations
 (a)Notification of obligated, undisbursed grant amountsSubject to subsection (d) of this section, if on October 1, 2020, or on any October 1 thereafter, the total amount of undisbursed block grants for a recipient in the line of credit control system (or a successor system) of the Department of Housing and Urban Development is greater than the sum of the initial allocations for the previous 3 fiscal years, the Secretary shall—
 (1)before October 31 of such year, notify the Indian tribe allocated the grant amounts and any tribally designated housing entity for the tribe of the undisbursed funds; and
 (2)require the recipient for the tribe to, not later than 30 days after the Secretary provides notification pursuant to paragraph (1)—
 (A)notify the Secretary in writing of the reasons why the recipient has not requested the disbursement of such amounts; and
 (B)demonstrate to the satisfaction of the Secretary that the recipient has the capacity to spend Federal funds in an effective manner, which demonstration may include evidence of the timely expenditure of amounts previously distributed under this Act to the recipient.
 (b)Allocation amountNotwithstanding sections 301 and 302, the allocation for such fiscal year for a recipient described in subsection (a) shall be the amount initially calculated according to the formula minus the difference between the recipient’s total amount of undisbursed block grants in the Department’s line of credit control system on such January 1 and three times the initial formula amount for such fiscal year.
 (c)ReallocationNotwithstanding any other provision of law, any grant amounts not allocated to a recipient pursuant to subsection (b) shall be allocated under the need component of the formula proportionately amount all other Indian tribes not subject to such an adjustment.
 (d)InapplicabilitySubsections (a) and (b) shall not apply to an Indian tribe with respect to any fiscal year for which the amount allocated for the tribe for block grants under this Act is less than $5,000,000.
 (e)EffectivenessThis section shall not require the issuance of any regulation to take effect and shall not be construed to confer hearing rights under this or any other section of this Act..
 (b)Clerical AmendmentThe table of contents in section 1(b) is amended by inserting after the item relating to section 302 the following new item:
					
						
							Sec. 303. Effect of undisbursed grant amounts on annual allocations..
				IVAUDITS AND REPORTS
 401.Review and audit by SecretarySection 405(c) (25 U.S.C. 4165(c)) is amended, by adding at the end the following new paragraph:  (3)Issuance of final reportThe Secretary shall issue a final report within 60 days after receiving comments under paragraph (1) from a recipient..
 402.Reports to CongressSection 407 (25 U.S.C. 4167) is amended— (1)in subsection (a), by striking Congress and inserting Committee on Financial Services and the Committee on Natural Resources of the House of Representatives, to the Committee on Indian Affairs and the Committee on Banking, Housing, and Urban Affairs of the Senate, and to any subcommittees of such committees having jurisdiction with respect to Native American and Alaska Native affairs,; and
 (2)by adding at the end the following new subsection:  (c)Public availability to recipientsEach report submitted pursuant to subsection (a) shall be made publicly available to recipients..
				VOTHER HOUSING ASSISTANCE FOR NATIVE AMERICANS
 501.HUD–Veterans Affairs Supportive Housing program for Native American veteransParagraph (19) of section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended by adding at the end the following new subparagraph:
				
					(D)Indian veterans housing rental assistance program
 (i)DefinitionsIn this subparagraph: (I)Eligible Indian veteranThe term eligible Indian veteran means an Indian veteran who is—
 (aa)homeless or at risk of homelessness; and (bb)living—
 (AA)on or near a reservation; or (BB)in or near any other Indian area.
 (II)Eligible recipientThe term eligible recipient means a recipient eligible to receive a grant under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111).
 (III)Indian; Indian areaThe terms Indian and Indian area have the meanings given such terms in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).
 (IV)Indian veteranThe term Indian veteran means an Indian who is a veteran. (V)ProgramThe term Program means the Tribal HUD–VASH program carried out under clause (ii).
 (VI)Tribal organizationThe term tribal organization has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (ii)Program specificationsThe Secretary shall use not less than 5 percent of the amounts made available for rental assistance under this paragraph to carry out a rental assistance and supported housing program, to be known as the Tribal HUD–VASH program, in conjunction with the Secretary of Veterans Affairs, by awarding grants for the benefit of eligible Indian veterans.
						(iii)Model
 (I)In generalExcept as provided in subclause (II), the Secretary shall model the Program on the rental assistance and supported housing program authorized under subparagraph (A) and applicable appropriations Acts, including administration in conjunction with the Secretary of Veterans Affairs.
							(II)Exceptions
 (aa)Secretary of Housing and Urban DevelopmentAfter consultation with Indian tribes, eligible recipients, and any other appropriate tribal organizations, the Secretary may make necessary and appropriate modifications to facilitate the use of the Program by eligible recipients to serve eligible Indian veterans.
 (bb)Secretary of Veterans AffairsAfter consultation with Indian tribes, eligible recipients, and any other appropriate tribal organizations, the Secretary of Veterans Affairs may make necessary and appropriate modifications to facilitate the use of the Program by eligible recipients to serve eligible Indian veterans.
 (iv)Eligible recipientsThe Secretary shall make amounts for rental assistance and associated administrative costs under the Program available in the form of grants to eligible recipients.
 (v)Funding criteriaThe Secretary shall award grants under the Program based on— (I)need;
 (II)administrative capacity; and (III)any other funding criteria established by the Secretary in a notice published in the Federal Register after consulting with the Secretary of Veterans Affairs.
 (vi)AdministrationGrants awarded under the Program shall be administered in accordance with the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.), except that recipients shall—
 (I)submit to the Secretary, in a manner prescribed by the Secretary, reports on the utilization of rental assistance provided under the Program; and
 (II)provide to the Secretary information specified by the Secretary to assess the effectiveness of the Program in serving eligible Indian veterans.
							(vii)Consultation
 (I)Grant recipients; tribal organizationsThe Secretary, in coordination with the Secretary of Veterans Affairs, shall consult with eligible recipients and any other appropriate tribal organization on the design of the Program to ensure the effective delivery of rental assistance and supportive services to eligible Indian veterans under the Program.
 (II)Indian Health ServiceThe Director of the Indian Health Service shall provide any assistance requested by the Secretary or the Secretary of Veterans Affairs in carrying out the Program.
							(viii)Waiver
 (I)In generalExcept as provided in subclause (II), the Secretary may waive or specify alternative requirements for any provision of law (including regulations) that the Secretary administers in connection with the use of rental assistance made available under the Program if the Secretary finds that the waiver or alternative requirement is necessary for the effective delivery and administration of rental assistance under the Program to eligible Indian veterans.
 (II)ExceptionsThe Secretary may not waive or specify alternative requirements under subclause (I) for any provision of law (including regulations) relating to labor standards or the environment.
 (ix)Renewal grantsThe Secretary may— (I)set aside, from amounts made available for tenant-based rental assistance under this subsection and without regard to the amounts used for new grants under clause (ii), such amounts as may be necessary to award renewal grants to eligible recipients that received a grant under the Program in a previous year; and
 (II)specify criteria that an eligible recipient must satisfy to receive a renewal grant under subclause (I), including providing data on how the eligible recipient used the amounts of any grant previously received under the Program.
							(x)Reporting
 (I)In generalNot later than 1 year after the date of enactment of the Tribal HUD–VASH Act of 2019, and every 5 years thereafter, the Secretary, in coordination with the Secretary of Veterans Affairs and the Director of the Indian Health Service, shall—
 (aa)conduct a review of the implementation of the Program, including any factors that may have limited its success; and
 (bb)submit a report describing the results of the review under item (aa) to— (AA)the Committee on Indian Affairs, the Committee on Banking, Housing, and Urban Affairs, the Committee on Veterans' Affairs, and the Committee on Appropriations of the Senate; and
 (BB)the Subcommittee on Indian, Insular and Alaska Native Affairs of the Committee on Natural Resources, the Committee on Financial Services, the Committee on Veterans' Affairs, and the Committee on Appropriations of the House of Representatives.
 (II)Analysis of housing stock limitationThe Secretary shall include in the initial report submitted under subclause (I) a description of— (aa)any regulations governing the use of formula current assisted stock (as defined in section 1000.314 of title 24, Code of Federal Regulations (or any successor regulation)) within the Program;
 (bb)the number of recipients of grants under the Program that have reported the regulations described in item (aa) as a barrier to implementation of the Program; and
 (cc)proposed alternative legislation or regulations developed by the Secretary in consultation with recipients of grants under the Program to allow the use of formula current assisted stock within the Program..
			502.Loan guarantees for Indian housing
 (a)Authorization of appropriationsSection 184(i) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a(i)) is amended—
 (1)in paragraph (5)— (A)in subparagraph (C), by striking 2008 through 2012 and inserting 2020 through 2024; and
 (2)by striking paragraph (7) and inserting the following new paragraph:  (7)Authorization of appropriationsThere are authorized to be appropriated to the Guarantee Fund to carry out this section—
 (A)$12,200,000 for fiscal year 2020; (B)$12,800,000 for fiscal year 2021;
 (C)$13,400,000 for fiscal year 2022; (D)$14,000,000 for fiscal year 2023; and
 (E)$14,700,000 for fiscal year 2024.. (b)Foreclosure proceedings (1)JurisdictionParagraph (1) of section 184(h) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a(h)(1)) is amended—
 (A)in subparagraph(A)(i), by inserting , including in a tribal court having jurisdiction, after notice of such action to the Secretary); and (B)in subparagraph (B), by inserting before the period at the end the following: , which may include initiating foreclosure proceedings in the tribal court having jurisdiction, but if the tribal court does not hold proceedings on a foreclosure complaint within the period provided under applicable law or within 90 days of service of the foreclosure complaint (whichever is longer), the Secretary may voluntarily dismiss the tribal court action and proceed to file in another court of competent jurisdiction.
 (2)Contract attorneysClause (i) of section 184(h)(1)(A) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a(h)(1)), as amended by subsection (b) of this section, is further amended by adding at the end the following: The Attorney General may contract for and use the services of private attorneys in handling such foreclosure proceedings if the Attorney General determines use of such attorneys will facilitate competent and cost-effective representation..
 503.Set-aside of USDA rural housing funding for Indian tribesSection 509 of the Housing Act of 1949 (42 U.S.C. 1479) is amended by adding at the end the following new subsection:
				
 (g)Set-Aside for Indian tribesFor each fiscal year, the Secretary shall set aside and reserve for assistance for Indian tribes (as such term is defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)) an amount equal to 5.0 percent in each fiscal year of the aggregate amount of lending authority, budget authority, or guarantee authority, as appropriate, made available for such fiscal year for assistance under each of sections 502, 504, 515, 533, and 538 and of the aggregate amount made available to the Rural Utilities Service to carry out programs or activities. The procedure under this section for reserving amounts shall also provide that any assistance set aside in any fiscal year for Indian tribes that has not been expended by a reasonable date established by the Secretary shall be made available and allocated under the laws and regulations relating to such assistance, notwithstanding this subsection..
 504.Indian tribe eligibility for HUD housing counselingParagraph (4) of section 106(a) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(a)(4)) is amended—
 (1)in subparagraph (A)— (A)by striking and and inserting a comma; and
 (B)by inserting before the period at the end the following: , Indian tribes, and tribally designated housing entities. For purposes of this paragraph, the terms Indian tribe and tribally designated housing entity shall have the same meanings given such terms in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103); and
 (2)in subparagraph (B), by inserting , Indian tribes, and tribally designated housing entities after organizations). 505.Competitive grantsTitle VII (25 U.S.C. 4211 et seq.) is amended by adding at the end the following new section:
				
					706.Competitive grants
 (a)AuthorityTo the extent amounts are made available pursuant to subsection (d), the Secretary shall make grants under this section, pursuant to a competition for such grants, to eligible recipients of block grants under title I that apply for grants under this section for use only for carrying out eligible affordable housing activities under section 202 (25 U.S.C. 4132).
 (b)Priority; considerationsIn awarding grants under this section, the Secretary shall— (1)give priority to projects for construction, and related necessary infrastructure, that will increase the inventory of affordable housing;
 (2)encourage housing rehabilitation projects that will increase the useful life of existing affordable housing dwelling units and alleviate substandard housing conditions;
 (3)encourage necessary affordable housing-related infrastructure projects that will enable future construction or rehabilitation; and
 (4)consider need and administrative capacity of applicants. (c)Administrative costsOf any amounts made available pursuant to subsection (d) for any fiscal year, not more than 1 percent may be used by the Secretary for necessary costs of administering and overseeing the obligation and expenditure of amounts made available for grants under this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated for grants under this section— (1)$100,000,000 for fiscal year 2020;
 (2)$105,000,000 for fiscal year 2021; (3)$110,000,000 for fiscal year 2022;
 (4)$115,000,000 for fiscal year 2023; and (5)$120,000,000 for fiscal year 2024..
			VIMISCELLANEOUS
 601.Lands Title Report CommissionSection 501 of the American Homeownership and Economic Opportunity Act of 2000 (25 U.S.C. 4043 note) is amended—
 (1)in subsection (a), by striking Subject to sums being provided in advance in appropriations Acts, there and inserting There; and (2)in subsection (b)(1) by striking this Act and inserting the Native American Housing Assistance and Self-Determination Reauthorization Act of 2019.
 602.Leasehold interest in trust or restricted lands for housing purposesSection 702 (25 U.S.C. 4211) is amended— (1)in subsection (c)(1), by inserting , whether enacted before, on, or after the date of the enactment of this section after law; and
 (2)by striking 50 years each place such term appears and inserting 99 years. 603.Exemption for Indian tribes from national flood insurance program participation requirementParagraph (3) of section 3(a) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4003(a)(3)) is amended by inserting before the semicolon at the end the following: or for any Indian tribe that has in effect a plan for mitigating damage resulting from flooding that has been approved by the tribal government for the tribe.
 604.Clerical amendmentThe table of contents in section 1(b) is amended by striking the item relating to section 206 (treatment of funds).
			VIIHOUSING FOR NATIVE HAWAIIANS
 701.Reauthorization of Native Hawaiian Homeownership ActSection 824 (25 U.S.C. 4243) is amended to read as follows:  824.Authorization of appropriationsThere are authorized to be appropriated to the Department of Housing and Urban Development for grants under this title—
 (1)$13,000,000 for fiscal year 2020; (2)$13,620,000 for fiscal year 2021;
 (3)$14,280,000 for fiscal year 2022; (4)$14,960,000 for fiscal year 2023; and
 (5)$15,680,000 for fiscal year 2024.. 702.Reauthorization of loan guarantees for Native Hawaiian housingSection 184A(j) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13b(j)) is amended—
 (1)in paragraph (5)(C), by striking for each of fiscal years and all that follows through the period at the end and inserting for each of fiscal years 2020 through 2024 with an aggregate outstanding principal amount not exceeding such amount as may be provided in appropriation Acts for such fiscal year.; and
 (2)by striking paragraph (7) and inserting the following new paragraph:  (7)Authorization of appropriationsThere are authorized to be appropriated to the Guarantee Fund to carry out this section—
 (A)$386,000 for fiscal year 2020; (B)$405,000 for fiscal year 2021;
 (C)$424,000 for fiscal year 2022; (D)$444,000 for fiscal year 2023; and
 (E)$466,000 for fiscal year 2024.. 